Name: Commission Regulation (EEC) No 2623/89 of 29 August 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 89 Official Journal of the European Communities No L 254/5 COMMISSION REGULATION (EEC) No 2623/89 of 29 August 1989 establishing unit values (or the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1989. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 355, 17. 12. 1987, p. 19 . No L 254/6 Official Journal of the European Communities 31 . 8 . 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfis/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 43,09 1 871 347,64 89,52 301,77 347 33,53 64 252 100,90 29,08 1.30 0703 10 19 Onions (other than sets) 12,44 540 100,35 25,84 87,11 100 9,68 18 548 29,12 8,39 1.40 0703 20 00 Garlic 164,35 7 136 1 325,77 341,38 1 150,81 1 325 127,88 245 031 384,80 110,92 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 26972 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 ,1.100 ex 0704 90 90 Chinese cabbage 64,47 2 795 518,82 133,51 453,22 11 544 49,93 96 891 150,55 43,58 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 45,29 1 966 365,15 93,96 317,54 8 103 35,19 67 613 105,94 30,61 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 11 0707 00 19 Cucumbers 30,79 1 333 247,80 63,67 216,23 5 486 23,94 46 071 71,77 21,04 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 236,46 10 238 1 902,64 488,93 1 660,24 42 122 183,84 353 735 551,08 161,60 1.170 0708 20 10 0708 20 90 Beans (Vigna spp, Pbaseolus spp) 33,93 1 473 273,70 70,48 237,58 273 26,40 50 586 79,44 22,89 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1.201 223,34 57,40 194,90 4 936 21,50 41 657 64,63 18,73 1.200 1.200,1 ex 0709 20 00 Asparagus :  green 542,80 23 569 4 378,68 1 127,51 3 800,83 4 378 422,36 809 272 1 270,91 366,34 1.200.2 ex 0709 20 00  other 416,48 18 032 3 351,18 861,16 2 924,23 74 190 323,80 623 043 970,64 284,64 1.210 0709 30 00 Aubergines (egg-plants) 37,90 1 645 305,78 78,74 265,43 305 29,49 56 515 88,75 25,58 1.220 ex 0709 40 00 Celery stalks and leaves 77,08 3 352 622,48 160,10 542,19 13 843 60,04 115 188 180,59 51,48 1.230 0709 51 30 Chantarelles 656,26 28 495 5 293,88 1 363,18 4 595,26 5 293 510,64 978 420 1 536,55 442,90 1.240 0709 60 10 Sweet peppers 61,05 2 651 492,50 126,82 427,51 492 47,50 91 025 142,95 41,20 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 50,85 2 204 409,24 105,31 357,49 9 106 39,38 76 426 118,75 34,37 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 109,71 4 764 885,04 227,89 768,24 885 85,37 163574 256,88 74,04 2.10 ex 0802 40 00 Chestnuts (Castanea spp.) fresh 71,58 3 124 ' 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 27,39 1 189 220,95 56,89 191,79 220 21,31 40 837 64,13 18,48 2.30 ex 0804 30 00 Pineapples, fresh 52,97 2 300 427,29 110,03 370,90 427 41,21 78 973 124,02 35,74 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 103,69 4 502 836,44 215,38 726,06 836 80,68 154 592 242,77 69,98 2.50 ex 0804 50 00 Guavas and mangoes, fresh 130,22 5 654 1 050,51 270,50 911,88 1 050 101,33 194 157 304,91 87,89 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 30,08 1 308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 31 . 8 . 89 Official Journal of the European Communities No L 254/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 46,63 2 025 376,20 96,87 326,56 376 36,28 69 531 109,19 31,47 2.60.3 0805 10 19 0805 10 29 0805 10 39 08051049  Others 20,66 897 166,73 42,93 144,73 166 16,08 30 815 48,39 13,94 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 64,11 2 788 517,76 133,17 450,98 11 514 49,94 95810 150,21 42,81 2.70.2 ex 0805 20 30  Monreales and Satsumas 53,53 2 324 431,63 111,07 375,35 9 578 41,60 79 922 125,23 36,18 2.70.3 ex 0805 20 50 1  Mandarins and Wilkings 101,79 4 436 825,47 211,93 717,63 18 004 79,24 154 451 238,90 66,49 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 60,72 2 636 489,87 126,14 425,22 489 47,25 90 539 142,18 40,98 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 55,33 2402 446,33 114,93 387,43 446 43,05 82 492 129,54 37,34 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 124,86 5 421 1 007,24 259,36 874,31 1007 97,15 186159 292,35 84,27 2.90 Grapefruit, fresh : \ \ \ \ 2.90.1 ex 0805 40 00   white 45,11 1 959 363,95 93,71 315,92 363 35,10 67 266 105,63 30,44 2.90.2 ex 0805 40 00  pink 70,26 3 051 566,83 145,96 492,03 566 54,67 104 763 164,52 47,42 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 78,44 3 406 632,82 162,95 549,31 632 61,04 116959 183,67 52,94 2.110 0807 10 10 Water-melons 17,22 748 138,96 35,78 120,62 138 13,40 25 683 40,33 11,62 2.120 Melons (other than water ­ melons) I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 33,85 1 470 273,10 70,32 237,06 273 26,34 50 475 79,26 22,84 2.120.2 ex 080710 90  Other 63,64 2 763 513,42 132,20 445,67 513 49,52 94 892 149,02 42,95 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 48,83 2120 393,97 101,44 341,97 393 38,00 72 813 114,34 32,96 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) &lt; 40,30 1 750 325,15 83,72 282,24 325 31,36 60 095 94,37 27,20 2.150 080910 00 Apricots 43,38 1 883 350,00 90,12 303,81 350 33,76 64 688 101,58 29,28 2.160 0809 20 10 0809 20 90 Cherries 135,01 5 861 1 088,44 280,10 946,54 24154 104,92 201 540 315,80 91,25 2.170 ex 0809 30 00 Peaches 31,69 1 376 255,65 65,83 221,91 255 24,66 47 249 74,20 21,38 2.180 ex 0809 30 00 Nectarines 68,11 2 962 550,06 141,48 479,11 12 232 53,05 101 787 159,58 45,49 2.190 0809 40 1 1 0809 4019 Plums 55,75 2 421 449,78 115,82 390,42 449 43,38 83 130 130,55 37,63 2.200 0810 1010 0810 10 90 Strawberries 118,75 5141 955,54 245,54 833,80 21 154 92,32 177 651 276,76 81,16 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 150,15 6 519 1 21 1,25 311,90 1 051,41 1 211 116,83 223 865 351,56 101,33 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 217,98 9 465 1 75838 452,78 1 526,33 1 758 169,61 324 986 510,37 147,11 2.230 ex 0810 90 90 Pomegranates 131,27 5 700 1 058,98 272,69 919,23 1 058 102,15 195 723 307,37 88,59 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 444,89 19 317 3 588,81 924,12 3115,20 3 588 346,17 663 287 1 041,65 300,25